Title: To Thomas Jefferson from John Banister, 2 December 1785
From: Banister, John
To: Jefferson, Thomas



Dear Sir
Decr. 2d. 1785

I am greatly obliged by your attention to Jack from whom I have had no letter since his arrival at Avignon.
Our Post is so uncertain that I have not thought it prudent to risk any letters for France by that Conveyance to N. York, to go in the Packet, and this is the first ship that has Sailed from this Place for several Months. The inclosed are put under your Protection as I do not know how to convey them without giving you the Trouble.
Our Assembly is now sitting but have come to no final determination upon the important Subject of the Taxes, but as usual many speculations prevail, some thinking the national honor concerned in a punctual payment of Taxes, that so all publick engagements both foreign and domestic may faithfully be complied with. Others upon more popular views and perhaps less informed, are for putting off the evil day alledging the impossibility of complying with the Requisitions of Government from a Scarcity of circulating money, owing to the fall in the price of Tobacco. The Kentuckey People have petitioned for and will be allowed a seperation from this State. I wish they had originally been a distinct People. The Inhabitants of these States are greatly alarmed at the hostility of the Algerines, which puts a stop to our eastern Trade to Spain, and all Countries in the Mediterranean. I should be much obliged by being informed what prospect we have of accommodating this  matter, for it is of the utmost Consequence to our grain trade, which is now the more interesting as Tobacco so much declines in value; besides this disadvantage our maritime Carriage, goes into the hands of those whose interest it is to depress us by becoming our Carriers, and such a Connection in Commerce with so great a naval power will in the end prove destructive to us, unless some remedy is applied in time.
I hope the climate of Europe will be agreeable and salutary and that you may enjoy every happiness is the wish of Dr. Sir Your Excellency’s most obed. Servant,

J Banister


Mrs. Banister presents her respects. In a letter to her Mrs. Thompson regrets the not having seen you at Titchfield, which was owing to a Servant’s not delivering a Message to you as she intended.

